Citation Nr: 0330535	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  98-13 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to March 
1962.  This appeal originally came before the Board of 
Veterans' Appeals (Board) on appeal from April 1997 and 
November 1997 rating decisions of the Department of Veterans 
Affairs (VA), regional offices (RO) in Atlanta, Georgia, and 
Philadelphia, Pennsylvania.  

In March and December 2002, the Board undertook actions to 
develop the record on appeal.  

In a decision dated in June 2003, the Board, inter alia, 
granted service connection for anxiety disorder.  At that 
time, the Board deferred consideration of the issue of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) pending 
the assignment of a disability rating for the service 
connected anxiety disorder.  


REMAND

Review of the claims folder indicates that an RO rating 
decision dated June 27, 2003, apparently assigned an 
evaluation for the service connected anxiety reaction.  
However, a copy of that rating decision has not been 
associated with the claims folder.  

Additionally, since the Board undertook additional 
development in this case, the United States Court of Appeals 
for the Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) 
(which allowed the Board to undertake the action necessary 
for a proper appellate decision) because, in conjunction 
with the amended rule codified at 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

Consequently, the Board no longer has the authority to 
decide claims based on the new evidence that it develops or 
obtains without obtaining a waiver from the appellant of his 
or her right to have the new evidence initially considered 
by the RO.  No such waiver is of record in this case.  The 
result is that the RO must review the evidence developed by 
the Board and adjudicate the claim for TDIU considering the 
newly obtained evidence, as well as evidence previously of 
record.  

Accordingly, this case is REMANDED for the following:

1.  The June 27, 2003 rating decision in 
this case should be associated with the 
claims folder.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should readjudicate the 
veteran's claim for TDIU taking into 
consideration the evidence obtained by 
the Board as well as the rating assigned 
for anxiety disorder in the June 2003 
rating decision.  If the benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided a supplemental statement of the 
case (SSOC) and provided an appropriate 
period of time for response.  
Thereafter, the case should be returned 
to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




